DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-11 and 17-20, in the reply filed on 2/9/21 is acknowledged.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/09/20, 02/09/21 and 02/16/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
4.	The drawings, filed on 04/09/20, are accepted.

Specification
5.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
  
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-11 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bleus et al. (WO 02/097505 A1) in view of Eberle, Jr. et al. (US 5566269 A).
With respect to claims 1, 7 and 17, Bleus et al. (figure 1) disclose a cable management system for a telecommunications equipment cabinet, the system comprising at least one fiber optic cable (page 4, line 4) attached to a cable holder; and a cable management structure having a base (2); a first pair of sidewalls (4) extending from the base (figure 1 and page 4, lines 23-24); and a shoulder (12) at each end of each sidewall (4); wherein the first pair of sidewalls (4) define a space (page 4, lines 24-25) for holding one or more cable holders (cable detent member 3, figure 1 and page 4, lines 24-25), and the shoulder (12) of each sidewall (4) prevents a cable holder from sliding out of the space once the cable holder is inserted between the first pair of sidewalls (upstanding walls 4 of figure 1 and page 4, lines 25-26).  
Bleus et al. do not explicitly disclose a ramp terminating in a shoulder at each end of each sidewall and the ramp of each sidewall extends at an acute angle with respect to the length of each sidewall.
However, Eberle, Jr. et al. (figure 4) teach an optical device including a ramp (chamfer 64) terminating in a shoulder (retention leg 62) at each end of each sidewall (figure 4) and the ramp (64) of each sidewall extends at an acute angle with respect to the length of each sidewall (see figure 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bleus et al. to include the above features (accordance with the teaching of Eberle, Jr. et al.) for the purpose of establishing sufficient clamping to hold cables in position (column 3, lines 14-15).

With respect to claims 3 and 19, Bleus et al. (figure 1) disclose the cable management structure, further comprising a second pair of sidewalls (see the annotation in figure 1 below) located in a staggered position with respect to the first pair of sidewalls (4) and at least one cable holder (3) is held in a space between the second pair of sidewalls (figure 1).  
With respect to claim 4, Bleus et al. (figure 1) disclose the cable management structure, further comprising a third pair of sidewalls (see the annotation in figure 1 below) located in an adjacent position with respect to the first pair of sidewalls (4). 
 With respect to claim 5, Bleus et al. (figure 1) disclose the cable management structure, further comprising a fourth pair of sidewalls (see the annotation in figure 1 below) located in an adjacent position with respect to the second pair of sidewalls (figure 1). 
With respect to claim 6, Bleus et al. (figure 1) disclose the cable management structure, wherein each shoulder (12) includes a surface configured to contact against a surface on a cable holder (3).  
With respect to claim 8, Bleus et al. (figures 3a-3b) disclose the cable management structure, further comprising a latch (14) that hinges about an axis and grips a catch on an opposite side of the cable management structure (figures 3a-3b and page 6, lines 8-10).  
With respect to claims 9 and 20, Bleus et al. (figure 1) disclose the cable management structure, further comprising a radius limiter (a minimum bend radius) extending from the base (2), the radius limiter having a long sidewall (see the annotation in figure 1 below) and a short 

With respect to claims 10-11, Bleus et al. (figure 1) substantially disclose all the limitations of the claimed invention except the short sidewall of the radius limiter has a central portion that extends in a direction having a larger radius of curvature and the width of the short sidewall of the radius limiter expands in the central portion.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bleus to form the short sidewall of the radius limiter having a central portion that extends in a direction having a larger radius of curvature and the width of the short sidewall of the radius limiter expanding in the central portion as claimed, because the dimensions can be varied depending upon the device in a particular application.

With respect to claim 18, Bleus et al. (figure 1) disclose the cable system further comprising more than one cable holder (3) held in the space between the first pair of sidewalls (4, figure 1).  


[AltContent: arrow][AltContent: arrow]A second pair of sidewalls
[AltContent: arrow][AltContent: arrow]							A fourth pair of sidewalls

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    427
    570
    media_image1.png
    Greyscale

									A 3rd pair of sidewalls
A first pair of sidewalls





[AltContent: arrow]Long sidewall
[AltContent: arrow]						Short sidewall



    PNG
    media_image2.png
    445
    585
    media_image2.png
    Greyscale






Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carreras Garcia (US 2016/0080836 A1) discloses a jack module includes a chassis, a frame, and jacks. The jack module is configured to releasably hold any of a plurality of types of jacks. Each jack is configured to releasably mount to the frame. Zimmel et al. (US 7418181 B2) teach a telecommunications assembly includes a chassis and a plurality of fiber optic splitter modules mounted within the chassis. And Wells et al. (US 9709765 B2) disclose a bladed chassis system facilitates installation of the bladed chassis system and replacement of the blades at the chassis.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883